1
                                          UNITED STATES DISTRICT COURT
2
                                                   DISTRICT OF NEVADA
3
                                                                 ***
4

5

6        MOORISH NATIONAL REPUBLIC FEDERAL
         GOVERNMENT; and ANTONIO EL, Consulate
7        General,                                                      2:19-cv-01389-JAD-VCF

8                              Plaintiffs,                             ORDER

9        vs.                                                           APPLICATION TO PROCEED IN FORMA PAUPERIS
                                                                       [ECF NO. 1] AND COMPLAINT [ECF NO. 1-1]
10       US DEPARTMENT OF STATE; STATE OF
         CALIFORNIA HIGHWAY PATROL;
11       CALIFORNIA HIGHWAY PATROL; J.R.
         YOUNT, California Highway Patrol 445; and M
12
         CORTEZ, Kings County Sheriff’s Office,
13
                                Defendants.
14

15

16
               Before the Court are pro se plaintiffs the Moorish National Republic Government1 and Antonio
17
     El, the Consulate General on behalf of the MNRG’s application to proceed in forma pauperis (ECF No.
18
     1) and complaint (ECF No. 1-2). Plaintiffs’ in forma pauperis application is denied without prejudice.
19
     //
20
     //
21
     //
22
     //
23
     1
       This Court has previously characterized this organization and similar organizations as an imaginary creation. See Belcher-
24   Bey v. City of Las Vegas, No. 2:12-cv-01829-JAD-CWH, 2015 U.S. Dist. LEXIS 35918, at *2 n.5 (D. Nev. Mar. 20, 2015),
     citing to Murakush Caliphate of Amexem Inc. v. New Jersey, 790 F. Supp. 2d 241, 272 (D.N.J. 2011)(“[S]uch organizations
25   as the Moorish American Nation and similar imaginary creations…are notorious organization[s] of scofflaws and ne'er-do-
     wells who attempt to benefit from the protections of federal and state law while simultaneously proclaiming their
     independence from and total lack of responsibility under those same laws.”(internal citations omitted)).

                                                                   1
1                                                   DISCUSSION

2            Plaintiffs’ filings present two questions: (1) whether they may proceed in forma pauperis under

3    28 U.S.C. § 1915(e) and (2) whether the complaint states a plausible claim for relief.
4            I.      Plaintiff MNRG May Not Proceed In Forma Pauperis
5
             A natural person may bring a civil action “without prepayment of fees or security therefor” if the
6
     person submits a financial affidavit demonstrating that the person is “unable to pay such fees or give
7
     security therefor.” 28 U.S.C. § 1915(a)(1). The Supreme Court has held that the term “person” in the
8
     context of 28 U.S.C. § 1915(a) only applies to “natural persons”, meaning that only a natural person, not
9
     a company, organization, association, or any other artificial entity can, “qualify for treatment in forma
10
     pauperis pursuant to 28 U.S.C.S. § 1915”. Rowland v. Cal. Men's Colony, 506 U.S. 194, 196 (1993).
11

12
     The Rowland Court found that the individual people associated the artificial entity (the Council) could

13   not file suit in the Council’s name, and suggested that plaintiffs file suit, “under the title ‘X, Y, and Z,

14   known as the Council v. Rowland,’ X, Y, and Z would each need to file an affidavit stating that he met

15   the indigency requirements of § 1915.” Id. at 211.

16           Plaintiffs’ complaint states that the MNRG and Antonio El, the Consulate General, are the
17
     plaintiffs in this action. (ECF No. 1-2 at 1). Plaintiffs’ application to proceed in forma pauperis states
18
     that the plaintiff is the MNRG and El appears to have signed the application to proceed in forma
19
     pauperis on behalf of the MNRG. The sworn application states that the MNRG has no income, assets, or
20
     financial information. (ECF No. 1). Only a natural person may qualify to proceed in forma pauperis, so
21
     MNRG does not qualify to proceed with its complaint without paying filing fees. A natural person will
22
     not qualify to proceed in forma pauperis if the natural person is attempting to commence an action on
23
     behalf of the MNRG. Plaintiffs’ application to proceed in forma pauperis is denied without prejudice.
24

25



                                                            2
1    II.    Plaintiffs’ Complaint Fails to State a Claim Upon Which the Court May Grant Relief

2           Section 1915 also requires that if the Court grant an application to proceed in forma pauperis, the

3    Court must review plaintiffs’ complaint to determine whether the complaint is frivolous, malicious, fails
4    to state a claim on which the Court may grant relief, or if the complaint seeks damages against a
5
     defendant who is immune from that relief. 28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure
6
     8(a) provides that a complaint “that states a claim for relief” must contain “a short and plain statement of
7
     the claim showing that the [plaintiff] is entitled to relief.” The Supreme Court’s decision in Ashcroft v.
8
     Iqbal states that to satisfy Rule 8’s requirements, a complaint’s allegations must cross “the line from
9
     conceivable to plausible.” 556 U.S. 662, 680 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
10
     544, 547, (2007)).
11

12
            Though the Court does not need to screen plaintiffs’ complaint at this time, the Court will

13   provide guidance to plaintiffs on the screening that will take place should plaintiff El’s application be

14   granted in the future, or if plaintiffs pay the filing fee. If Antonio El files a new in forma pauperis

15   application for himself only, then El must file an amended complaint stating that he is the plaintiff, not

16   the MNRG, as outlined by the Rowland Court above. If the MNRG wishes to proceed as the plaintiff,
17
     then it must pay the court filing fees.
18
            The allegations in the complaint appear to arise from events that took place in California.
19
     Antonio El appears to be a resident of Oakland, California and all the defendants appear to be in
20
     California. This makes it doubtful that this Court would have personal jurisdiction over any of the
21
     parties or could possibly be considered a proper venue. See Morrill v. Scott Fin. Corp., 873 F.3d 1136,
22
     1141-42 (9th Cir. 2017); 28 U.S.C. § 1391(b).
23
     //
24

25   //



                                                           3
1            Based on these issues with the complaint, it is likely that the Court will require Antonio El to

2    amend the complaint when it is screened under 28 U.S.C. § 1915(e)(2)(B). El should consider

3    submitting an amended complaint if he files an in forma pauperis application for himself or pays the
4    filing fee.
5
             ACCORDINGLY, and for good cause shown,
6
             IT IS ORDERED that plaintiffs’ application to proceed in forma pauperis (ECF No. 1) is
7
     DENIED without prejudice.
8
             IT IS FURTHER ORDERED that by October 9, 2019, plaintiffs must either (1) file an
9
     application to proceed in forma pauperis on behalf of plaintiff El as a natural person or (2) plaintiffs
10
     must pay the full fee for filing a civil action.
11

12
             IT IS FURTHER ORDERED that failure to timely comply with this Order will result in a

13   recommendation that this case be dismissed with prejudice.

14                                                      NOTICE

15           Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and

16   recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
17
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
18
     may determine that an appeal has been waived due to the failure to file objections within the specified
19
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
20
     objections within the specified time and (2) failure to properly address and brief the objectionable issues
21
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
22
     District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.
23
     Dist., 708 F.2d 452, 454 (9th Cir. 1983).
24

25   //



                                                          4
1           Pursuant to LR IA 3-1, plaintiffs must immediately file written notification with the court of any

2    change of address. The notification must include proof of service upon each opposing party’s attorney,

3    or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this rule
4    may result in dismissal of the action.
5
            IT IS SO ORDERED.
6
            DATED this 9th day of September 2019.
7
                                                                 _________________________
8                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                         5
